DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 10, 11, 13, 14, 17, 20-22, 24-27 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including melting a solid lithium target to form a molten lithium target; agitating the molten lithium target by creating a magnetohydrodynamic effect in the molten lithium target; vaporizing at least part of the agitated molten lithium target to form vaporised material; and condensing the vaporised material on a substrate to form a lithium coating.
Claim 32 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including forming a lithium coating on a substrate, the method comprising: melting a solid lithium target comprising a passivation layer to form a molten lithium target; agitating the molten lithium target by creating a magnetohydrodynamic effect therein with a magnetron to at least partly disperse the passivation layer within the molten lithium target; vaporising at least part of the agitated molten lithium target to form vaporized material by magnetron sputtering with the magnetron; and condensing the vaporised material on a substrate to form a lithium coating.
Claim 33 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including forming a lithium coating on a substrate, the method comprising: melting a solid lithium target comprising a passivation layer to form a 
The closest prior art of record does not suggest the agitation of the molten lithium target via the magnetohydrodynamic effect for deposition a lithium coating via magnetron sputtering.
The closest prior art of record to Forbes Jones (U.S. PGPUB. 2006/0123946 A1) while teaching magnetohydrodynamic stirring of metal in a mold does not teach magnetohydrodynamic stirring of a molten lithium target which is vaporized and deposited to form a lithium coating on a substrate.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RMFebruary 24, 2022